EXHIBIT 10.12

 

IREIT ROBERTSDALE DG, L.L.C., as mortgagor

(Borrower)

 

to

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as mortgagee

(Lender)

 

MORTGAGE, ASSIGNMENT OF LEASES AND
RENTS, SECURITY AGREEMENT AND FIXTURE FILING

 

Dated:            As of November 6, 2012

Location:      19160 US Highway 90

Robertsdale, Alabama
As more particularly described in Exhibit A hereto

County:         Baldwin

 

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT SERVES AS A
FINANCING STATEMENT FILED AS A FIXTURE FILING PURSUANT TO SECTION 7-9A-502(c),
CODE OF ALABAMA (1975), AS AMENDED.

 

PREPARED BY AND UPON

RECORDATION RETURN TO:

 

Katten Muchin Rosenman LLP

550 South Tryon Street, Suite 2900

Charlotte, North Carolina 28202

Attention: Daniel S. Huffenus, Esq.

 

--------------------------------------------------------------------------------


 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

 

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING (this “Mortgage”) is made as of November 6, 2012, by IREIT ROBERTSDALE
DG, L.L.C., a Delaware limited liability company, having its principal place of
business at 2901 Butterfield Road, Oak Brook, Illinois 60523, as mortgagor
(“Borrower”) to JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association
chartered under the laws of the United States of America, having an address at
383 Madison Avenue, New York, New York 10179, as mortgagee (together with its
successors and assigns, “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, this Mortgage is given to secure a loan (the “Loan”) in the principal
sum of THREE MILLION THREE HUNDRED FORTY THOUSAND FOUR HUNDRED FIFTY AND NO/100
DOLLARS ($3,340,450.00), advanced pursuant to that certain Loan Agreement, dated
as of the date hereof, between Borrower, the entities set forth on Schedule I
attached hereto (each an “Other Borrower”, Borrower and each Other Borrower,
collectively, “Borrowers”) and Lender (as the same may hereafter be amended,
restated, replaced, supplemented, renewed, extended or otherwise modified from
time to time, the “Loan Agreement”) and evidenced by that certain Promissory
Note, dated the date hereof, made by Borrowers in favor of Lender (as the same
may hereafter be amended, restated, replaced, supplemented, renewed, extended or
otherwise modified from time to time, the “Note”);

 

WHEREAS, Borrower desires to secure the payment of the Debt (as defined
hereinafter) and the performance of all of Borrowers’ obligations under the
Note, the Loan Agreement and the other Loan Documents (as herein defined); and

 

WHEREAS, this Mortgage is the “Mortgage” as defined in the Loan Agreement, and
payment, fulfillment, and performance by Borrower of its obligations thereunder
and under the other Loan Documents are, subject to the limits set forth herein,
secured hereby, and each and every term and provision of the Loan Agreement and
the Note, including the rights, remedies, obligations, covenants, conditions,
agreements, indemnities, representations and warranties of the parties therein,
are hereby incorporated by reference herein as though set forth in full and
shall be considered a part of this Mortgage (the Loan Agreement, the Note, this
Mortgage, and all other documents evidencing or securing the Debt are
hereinafter referred to collectively as the “Loan Documents”).

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Mortgage:

 

ARTICLE 1 - GRANTS OF SECURITY

 

Section 1.1            Property Mortgaged.  Borrower does hereby irrevocably
mortgage, grant, bargain, sell, pledge, assign, warrant, transfer and convey to
Lender and its successors and assigns, including power of sale, the following
property, rights, interests and estates now owned, or hereafter acquired by
Borrower (collectively, the “Property”):

 

--------------------------------------------------------------------------------


 

(a)           Land.  The real property described in Exhibit A attached hereto
and made a part hereof (the “Land”);

 

(b)           Additional Land.  All additional lands, estates and development
rights hereafter acquired by Borrower for use in connection with the Land and
the development of the Land and all additional lands and estates therein which
may, from time to time, by supplemental mortgage or otherwise be expressly made
subject to the lien of this Mortgage;

 

(c)           Improvements.  The buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on the Land (collectively, the
“Improvements”);

 

(d)           Easements.  All easements, rights-of-way or use, rights, strips
and gores of land, streets, ways, alleys, passages, sewer rights, water, water
courses, water rights and powers, air rights and development rights, and all
estates, rights, titles, interests, privileges, liberties, servitudes,
tenements, hereditaments and appurtenances of any nature whatsoever, in any way
now or hereafter belonging, relating or pertaining to the Land and the
Improvements and the reversion and reversions, remainder and remainders, and all
land lying in the bed of any street, road or avenue, opened or proposed, in
front of or adjoining the Land, to the center line thereof and all the estates,
rights, titles, interests, dower and rights of dower, curtesy and rights of
curtesy, property, possession, claim and demand whatsoever, both at law and in
equity, of Borrower of, in and to the Land and the Improvements and every part
and parcel thereof, with the appurtenances thereto;

 

(e)           Equipment.  All “goods” and “equipment,” as such terms are defined
in Article 9 of the Uniform Commercial Code (as hereinafter defined), now owned
or hereafter acquired by Borrower, which is used at or in connection with the
Improvements or the Land or is located thereon or therein (including, but not
limited to, all machinery, equipment, furnishings, and electronic
data-processing and other office equipment now owned or hereafter acquired by
Borrower and any and all additions, substitutions and replacements of any of the
foregoing), together with all attachments, components, parts, equipment and
accessories installed thereon or affixed thereto (collectively, the
“Equipment”).  Notwithstanding the foregoing, Equipment shall not include any
property belonging to tenants under leases except to the extent that Borrower
shall have any right or interest therein;

 

(f)            Fixtures.  All Equipment now owned, or the ownership of which is
hereafter acquired, by Borrower which is so related to the Land and Improvements
forming part of the Property that it is deemed fixtures or real property under
the law of the particular state in which the Equipment is located, including,
without limitation, all building or construction materials intended for
construction, reconstruction, alteration or repair of or installation on the
Property, construction equipment, appliances, machinery, plant equipment,
fittings, apparatuses, fixtures and other items now or hereafter attached to,
installed in or used in connection with (temporarily or permanently) any of the
Improvements or the Land, including, but not limited to, engines, devices for
the operation of pumps, pipes, plumbing, cleaning, call and sprinkler systems,
fire extinguishing apparatuses and equipment, heating, ventilating, laundry,
incinerating, electrical, air conditioning and air cooling equipment and
systems, gas and electric machinery, appurtenances and equipment, pollution
control equipment, security systems, disposals,

 

3

--------------------------------------------------------------------------------


 

dishwashers, refrigerators and ranges, recreational equipment and facilities of
all kinds, and water, gas, electrical, storm and sanitary sewer facilities,
utility lines and equipment (whether owned individually or jointly with others,
and, if owned jointly, to the extent of Borrower’s interest therein) and all
other utilities whether or not situated in easements, all water tanks, water
supply, water power sites, fuel stations, fuel tanks, fuel supply, and all other
structures, together with all accessions, appurtenances, additions,
replacements, betterments and substitutions for any of the foregoing and the
proceeds thereof (collectively, the “Fixtures”).  Notwithstanding the foregoing,
“Fixtures” shall not include any property which tenants are entitled to remove
pursuant to leases except to the extent that Borrower shall have any right or
interest therein;

 

(g)           Personal Property.  All furniture, furnishings, objects of art,
machinery, goods, tools, supplies, appliances, general intangibles, contract
rights, accounts, accounts receivable, franchises, licenses, certificates and
permits, and all other personal property of any kind or character whatsoever as
defined in and subject to the provisions of the Uniform Commercial Code, other
than Fixtures, which are now or hereafter owned by Borrower and which are
located within or about the Land and the Improvements, together with all
accessories, replacements and substitutions thereto or therefor and the proceeds
thereof (collectively, the “Personal Property”), and the right, title and
interest of Borrower in and to any of the Personal Property which may be subject
to any security interests, as defined in the Uniform Commercial Code, as adopted
and enacted by the state or states where any of the Property is located (the
“Uniform Commercial Code”), superior in lien to the lien of this Mortgage and
all proceeds and products of the above;

 

(h)           Leases and Rents.  All leases, subleases or subsubleases,
lettings, licenses, concessions or other agreements (whether written or oral)
pursuant to which any Person is granted a possessory interest in, or right to
use or occupy all or any portion of the Land and the Improvements, and every
modification, amendment or other agreement relating to such leases, subleases,
subsubleases, or other agreements entered into in connection with such leases,
subleases, subsubleases, or other agreements and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto, heretofore or hereafter
entered into (collectively, the “Leases”), whether before or after the filing by
or against Borrower of any petition for relief under 11 U.S.C. §101 et seq., as
the same may be amended from time to time (the “Bankruptcy Code”) and all right,
title and interest of Borrower, its successors and assigns therein and
thereunder, including, without limitation, cash or securities deposited
thereunder to secure the performance by the lessees of their obligations
thereunder and all rents, additional rents, revenues, issues and profits
(including all oil and gas or other mineral royalties and bonuses) from the Land
and the Improvements whether paid or accruing before or after the filing by or
against Borrower of any petition for relief under the Bankruptcy Code
(collectively, the “Rents”) and all proceeds from the sale or other disposition
of the Leases and the right to receive and apply the Rents to the payment of the
Debt;

 

(i)            Condemnation Awards.  All awards or payments, including interest
thereon, which may heretofore and hereafter be made with respect to the
Property, whether from the exercise of the right of eminent domain (including,
but not limited to, any transfer made in lieu of or in anticipation of the
exercise of the right), or for a change of grade, or for any other injury

 

4

--------------------------------------------------------------------------------


 

to or decrease in the value of the Property subject to the terms, provisions and
conditions of the Loan Agreement;

 

(j)            Insurance Proceeds.  All proceeds in respect of the Property
under any insurance policies covering the Property, including, without
limitation, the right to receive and apply the proceeds of any insurance,
judgments, or settlements made in lieu thereof, for damage to the Property
subject to the terms, provisions and conditions of the Loan Agreement;

 

(k)           Tax Certiorari.  All refunds, rebates or credits in connection
with reduction in real estate taxes and assessments charged against the Property
as a result of tax certiorari or any applications or proceedings for reduction;

 

(l)            Conversion.  All proceeds of the conversion, voluntary or
involuntary, of any of the foregoing including, without limitation, proceeds of
insurance and condemnation awards, into cash or liquidation claims;

 

(m)          Rights.  Subject to the terms, provisions and conditions of the
Loan Agreement, the right, in the name and on behalf of Borrower, to appear in
and defend any action or proceeding brought with respect to the Property and to
commence any action or proceeding to protect the interest of Lender in the
Property;

 

(n)           Agreements.  All agreements, contracts, certificates, instruments,
franchises, permits, licenses, plans, specifications and other documents, now or
hereafter entered into, and all rights therein and thereto, respecting or
pertaining to the use, occupation, construction, management or operation of the
Land and any part thereof and any Improvements or respecting any business or
activity conducted on the Land and any part thereof and all right, title and
interest of Borrower therein and thereunder, including, without limitation, the
right, upon the happening of any default hereunder, to receive and collect any
sums payable to Borrower thereunder in each case, to the extent assignable;

 

(o)           Trademarks.  All tradenames, trademarks, servicemarks, logos,
copyrights, goodwill, books and records and all other general intangibles
relating to or used in connection with the operation of the Property (excluding,
however, the name “Inland” and any mark registered to The Inland Group, Inc., or
any of its affiliates), in each case, to the extent assignable;

 

(p)           Accounts.  All reserves, escrows and deposit accounts maintained
by Borrower with respect to the Property, including, without limitation, all
accounts established pursuant to the Cash Management Agreement, if any,
including, without limitation, the Cash Management Account and the Lockbox
Account, together with all deposits or wire transfers made to such accounts, all
cash, checks, drafts, certificates, securities, investment property, financial
assets, instruments and other property held therein from time to time and all
proceeds, products, distributions or dividends or substitutions thereon and
thereof;

 

(q)           Letter of Credit.  All letter-of-credit rights (whether or not the
letter of credit is evidenced by a writing) Borrower now has or hereafter
acquires relating to the properties, rights, titles and interests referred to in
this Section 1.1;

 

5

--------------------------------------------------------------------------------


 

(r)            Tort Claims.  All commercial tort claims Borrower now has or
hereafter acquires relating to the properties, rights, titles and interests
referred to in this Section 1.1; and

 

(s)            Other Rights.  Any and all other rights of Borrower in and to the
items set forth in Subsections (a) through (r) above.

 

AND without limiting any of the other provisions of this Mortgage, to the extent
permitted by applicable law, Borrower expressly grants to Lender, as secured
party, a security interest in the portion of the Property which is or may be
subject to the provisions of the Uniform Commercial Code which are applicable to
secured transactions; it being understood and agreed that the Improvements and
Fixtures are part and parcel of the Land (the Land, the Improvements and the
Fixtures collectively referred to as the “Real Property”) appropriated to the
use thereof and, whether affixed or annexed to the Real Property or not, shall
for the purposes of this Mortgage be deemed conclusively to be real estate and
subject to this Mortgage.

 

Section 1.2            Assignment of Leases and Rents.  Borrower hereby
absolutely and unconditionally assigns to Lender all of Borrower’s right, title
and interest in and to all current and future Leases and Rents; it being
intended by Borrower that this assignment constitutes a present, absolute
assignment and not an assignment for additional security only.  Nevertheless,
subject to the terms of the Cash Management Agreement (if any) and
Section 7.1(h) of this Mortgage, Lender grants to Borrower a revocable license
to collect, receive, use and enjoy the Rents and other sums due under the
Leases. Borrower shall hold the Rents, or a portion thereof sufficient to
discharge all current sums due on the Debt, for use in the payment of such sums.

 

Section 1.3            Security Agreement.  This Mortgage is both a real
property mortgage and a “security agreement” within the meaning of the Uniform
Commercial Code.  The Property includes both real and personal property and all
other rights and interests, whether tangible or intangible in nature, of
Borrower in the Property.  By executing and delivering this Mortgage, Borrower
hereby grants to Lender, as security for the Obligations (hereinafter defined),
a security interest in the Fixtures, the Equipment and the Personal Property and
other property constituting the Property, whether now owned or hereafter
acquired, to the full extent that the Fixtures, the Equipment, the Personal
Property and such other property may be subject to the Uniform Commercial Code
(said portion of the Property so subject to the Uniform Commercial Code being
called the “Collateral”).  If an Event of Default shall occur and be continuing,
Lender, in addition to any other rights and remedies which it may have, shall
have and may exercise immediately and without demand, any and all rights and
remedies granted to a secured party upon default under the Uniform Commercial
Code, including, without limiting the generality of the foregoing, the right to
take possession of the Collateral or any part thereof, and to take such other
measures as Lender may deem necessary for the care, protection and preservation
of the Collateral.  Upon request or demand of Lender after the occurrence and
during the continuance of an Event of Default, Borrower shall, at its expense,
assemble the Collateral and make it available to Lender at a convenient place
(at the Land if tangible property) reasonably acceptable to Lender.  Borrower
shall pay to Lender on demand any and all expenses, including reasonable legal
expenses and attorneys’ fees, incurred or paid by Lender in protecting its
interest in the Collateral and in enforcing its rights hereunder with respect to
the Collateral after the occurrence and during the continuance of an Event of
Default.  Any notice of sale, disposition or other intended action by Lender
with respect to the Collateral sent to Borrower in accordance with the

 

6

--------------------------------------------------------------------------------


 

provisions hereof at least ten (10) business days prior to such action, shall,
except as otherwise provided by applicable law, constitute commercially
reasonable notice to Borrower.  The proceeds of any disposition of the
Collateral, or any part thereof, may, except as otherwise required by applicable
law, be applied by Lender to the payment of the Debt in such priority and
proportions as Lender in its discretion shall deem proper.  Borrower’s
(Debtor’s) principal place of business is as set forth on page one hereof and
the address of Lender (Secured Party) is as set forth on page one hereof.

 

Section 1.4            Fixture Filing.  Certain of the Property is or will
become “fixtures” (as that term is defined in the Uniform Commercial Code) on
the Land, described or referred to in this Mortgage, and this Mortgage, upon
being filed for record in the Office of the Judge of Probate for the county
wherein such fixtures are situated, shall operate also as a financing statement
filed as a fixture filing in accordance with the applicable provisions of said
Uniform Commercial Code upon such of the Property that is or may become
fixtures.

 

Borrower hereby authorizes Lender at any time and from time to time to file any
initial financing statements, amendments thereto and continuation statements as
authorized by applicable law, as applicable to all or part of the fixtures or
Personal Property.  For purposes of such filings, Borrower agrees to furnish any
information requested by Lender promptly upon request by Lender.  Borrower also
ratifies its authorization for Lender to have filed any like initial financing
statements, amendments thereto and continuation statements.  Borrower hereby
irrevocably constitutes and appoints Lender and any officer or agent of Lender,
with full power of substitution, as its true and lawful attorneys- in-fact with
full irrevocable power and authority in the place and stead of Borrower or in
Borrower’s own name to execute in Borrower’s name any documents and otherwise to
carry out the purposes of this Section 1.4, to the extent that Borrower’s
authorization above is not sufficient.  To the extent permitted by law, Borrower
hereby ratifies all acts said attorneys-in-fact have lawfully done in the past
or shall lawfully do or cause to be done in the future by virtue hereof.  This
power of attorney is coupled with an interest and shall be irrevocable. 
Borrower’s state identification number issued in the state of its formation is
5231085.

 

Section 1.5            Pledges of Monies Held.  Borrower hereby pledges to
Lender any and all monies now or hereafter held by Lender or on behalf of
Lender, including, without limitation, any sums deposited in the Lockbox Account
(if any), the Cash Management Account (if any), the Reserve Funds and Net
Proceeds, as additional security for the Obligations until expended or applied
as provided in this Mortgage or the Loan Agreement.

 

CONDITIONS TO GRANT

 

TO HAVE AND TO HOLD the above granted and described Property unto and to the use
and benefit of Lender and its successors and assigns, forever;

 

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrowers shall well and truly pay to Lender the Debt at the time and in the
manner provided in the Note, the Loan Agreement and this Mortgage, if Borrowers
shall well and truly perform the Other Obligations as set forth in this Mortgage
and if Borrowers shall well and truly abide by and comply with each and every
covenant and condition set forth herein and in the Note, the

 

7

--------------------------------------------------------------------------------


 

Loan Agreement and the other Loan Documents, these presents and the estate
hereby granted shall cease, terminate and be void and Lender shall mark the Note
“paid in full” and will, at Borrower’s sole cost and expense, release the lien
of this Mortgage; provided, however, that Borrower’s obligation to indemnify and
hold harmless Lender pursuant to the provisions hereof shall survive any such
payment or release.

 

ARTICLE 2 - DEBT AND OBLIGATIONS SECURED

 

Section 2.1            Debt.  This Mortgage and the grants, assignments and
transfers made in Article 1 are given for the purpose of securing the debt
evidenced by the Note, including, without limitation, any future advances
thereunder (the “Debt”).

 

Section 2.2            Other Obligations.  This Mortgage and the grants,
assignments and transfers made in Article 1 are also given for the purpose of
securing the following (the “Other Obligations”):

 

(a)           the performance of all other obligations of Borrower contained
herein;

 

(b)           the performance of each obligation of Borrowers contained in the
Loan Agreement and any other Loan Document; and

 

(c)           the performance of each obligation of Borrowers contained in any
renewal, extension, amendment, modification, consolidation, change of, or
substitution or replacement for, all or any part of the Note, the Loan Agreement
or any other Loan Document.

 

Section 2.3            Debt and Other Obligations.  Borrowers’ obligations for
the payment of the Debt and the performance of the Other Obligations shall be
referred to collectively herein as the “Obligations.”

 

ARTICLE 3 - BORROWER COVENANTS

 

Borrower covenants and agrees that:

 

Section 3.1            Payment of Debt.  Borrower will pay the Debt at the time
and in the manner provided in the Loan Agreement, the Note and this Mortgage.

 

Section 3.2            Incorporation by Reference.  All the covenants,
conditions and agreements contained in (a) the Loan Agreement, (b) the Note and
(c) all and any of the other Loan Documents, are hereby made a part of this
Mortgage to the same extent and with the same force as if fully set forth
herein.

 

Section 3.3            Insurance.  Borrower shall obtain and maintain, or cause
to be maintained, in full force and effect at all times insurance with respect
to Borrower and the Property as required pursuant to the Loan Agreement.

 

Section 3.4            Maintenance of Property.  Borrower shall cause the
Property to be maintained in a good and safe condition and repair.  The
Improvements, the Fixtures, the Equipment and the Personal Property shall not be
removed, demolished or materially altered

 

8

--------------------------------------------------------------------------------


 

except as provided for in the Loan Agreement (except for normal replacement of
the Fixtures, the Equipment or the Personal Property, tenant finish and
refurbishment of the Improvements) without the consent of Lender as provided for
in the Loan Agreement.  Borrower shall promptly repair, replace or rebuild any
part of the Property which may be destroyed by any Casualty or become damaged,
worn or dilapidated or which may be affected by any Condemnation, and shall
complete and pay for any structure at any time in the process of construction or
repair on the Land except as set forth in the Loan Agreement.

 

Section 3.5            Waste.  Borrower shall not commit or suffer any waste of
the Property or make any change in the use of the Property which will in any way
materially increase the risk of fire or other hazard arising out of the
operation of the Property, or take any action that might invalidate or allow the
cancellation of any Policy, or do or permit to be done thereon anything that may
in any way materially impair the value of the Property or the security of this
Mortgage.  Borrower will not, without the prior written consent of Lender,
permit any drilling or exploration for or extraction, removal, or production of
any minerals from the surface or the subsurface of the Land, regardless of the
depth thereof or the method of mining or extraction thereof.

 

Section 3.6            Payment for Labor and Materials.

 

(a)           Subject to the terms, provisions and conditions of the Loan
Agreement, Borrower will promptly pay or cause to be paid when due all bills and
costs for labor, materials, and specifically fabricated materials (“Labor and
Material Costs”) incurred in connection with the Property and never permit to
exist beyond the due date thereof in respect of the Property or any part thereof
any lien or security interest, even though inferior to the liens and the
security interests hereof, and in any event never permit to be created or exist
in respect of the Property or any part thereof any other or additional lien or
security interest other than the liens or security interests hereof except for
the Permitted Encumbrances.

 

(b)           Subject to the terms, provisions and conditions of the Loan
Agreement, after prior written notice to Lender, Borrower, or any tenant of the
Property pursuant to the terms of such tenant’s lease, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any of the Labor and Material Costs, provided that (i) no
Event of Default has occurred and is continuing under the Loan Agreement, the
Note, this Mortgage or any of the other Loan Documents, (ii) Borrower is
permitted to do so under the provisions of any other mortgage, deed of trust or
deed to secure debt affecting the Property, (iii) such proceeding shall suspend
the collection of the Labor and Material Costs from Borrower and from the
Property or Borrower shall have paid all of the Labor and Material Costs under
protest, (iv) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower is
subject and shall not constitute a default thereunder, (v) neither the Property
nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, canceled or lost, and (vi) Borrower shall have furnished
the security as may be required in the proceeding, or as may be reasonably
requested by Lender to insure the payment of any contested Labor and Material
Costs, together with all interest and penalties thereon.

 

9

--------------------------------------------------------------------------------


 

Section 3.7            Performance of Other Agreements.  Borrower shall observe
and perform each and every term, covenant and provision to be observed or
performed by Borrower pursuant to the Loan Agreement, any other Loan Document
and any other agreement or recorded instrument affecting or pertaining to the
Property and any amendments, modifications or changes thereto.

 

Section 3.8            Change of Name, Identity or Structure.  Except as set
forth in the Loan Agreement, Borrower shall not change Borrower’s name, identity
(including its trade name or names) or, if not an individual, Borrower’s
corporate, partnership or other structure without notifying Lender of such
change in writing at least thirty (30) days prior to the effective date of such
change and, in the case of a change in Borrower’s structure, without first
obtaining the prior written consent of Lender which consent will not be
unreasonably withheld, delayed or conditioned, provided that such action is
otherwise in compliance with the Loan Agreement.  Borrower shall execute and
deliver to Lender, prior to or contemporaneously with the effective date of any
such change, any financing statement or financing statement change reasonably
required by Lender to establish or maintain the validity, perfection and
priority of the security interest granted herein.  At the request of Lender,
Borrower shall execute a certificate in form reasonably satisfactory to Lender
listing the trade names under which Borrower intends to operate the Property,
and representing and warranting that Borrower does business under no other trade
name with respect to the Property.

 

Section 3.9            Title.  Borrower has good, marketable and insurable fee
simple title to the real property comprising part of the Property and good title
to the balance of such Property, free and clear of all Liens (as defined in the
Loan Agreement) whatsoever except the Permitted Encumbrances (as defined in the
Loan Agreement), such other Liens as are permitted pursuant to the Loan
Documents and the Liens created by the Loan Documents.  To Borrower’s actual
knowledge, the Permitted Encumbrances in the aggregate do not materially and
adversely affect the value, operation or use of the Property or Borrower’s
ability to repay the Loan.  This Mortgage, when properly recorded in the
appropriate records, together with any Uniform Commercial Code financing
statements required to be filed in connection therewith, will create a valid,
perfected first priority lien, security title and security interest on the
Property, to the extent such security interest can be perfected by filing,
subject only to any applicable Permitted Encumbrances, such other Liens as are
permitted pursuant to the Loan Documents and the Liens created by the Loan
Documents.  There are no claims for payment for work, labor or materials
affecting the Property which are past due and are or may become a lien prior to,
or of equal priority with, the Liens created by the Loan Documents unless such
claims for payments are being contested in accordance with the terms and
conditions of this Mortgage.

 

Section 3.10         Letter of Credit Rights.  If Borrower is at any time a
beneficiary under a letter of credit relating to the properties, rights, titles
and interests referenced in Section 1.1 of this Mortgage now or hereafter issued
in favor of Borrower, Borrower shall promptly notify Lender thereof and, at the
request and option of Lender, Borrower shall, pursuant to an agreement in form
and substance satisfactory to Lender, either (i) arrange for the issuer and any
confirmer of such letter of credit to consent to an assignment to Lender of the
proceeds of any drawing under the letter of credit or (ii) arrange for Lender to
become the transferee beneficiary of the letter of credit, with Lender agreeing,
in each case that the proceeds of any drawing under the letter of credit are to
be applied as provided in Section 7.2 of this Mortgage.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 4 - OBLIGATIONS AND RELIANCES

 

Section 4.1            Relationship of Borrower and Lender.  The relationship
between Borrower (or any Other Borrower) and Lender is solely that of debtor and
creditor, and Lender has no fiduciary or other special relationship with
Borrower (or any Other Borrower), and no term or condition of any of the Loan
Agreement, the Note, this Mortgage and the other Loan Documents shall be
construed so as to deem the relationship between Borrower (or any Other
Borrower) and Lender to be other than that of debtor and creditor.

 

Section 4.2            No Reliance on Lender.  The general partners, members,
principals and (if Borrower is a trust) beneficial owners of Borrower are
experienced in the ownership and operation of properties similar to the
Property, and Borrower and Lender are relying solely upon such expertise and
business plan in connection with the ownership and operation of the Property. 
Borrower is not relying on Lender’s expertise, business acumen or advice in
connection with the Property.

 

Section 4.3            No Lender Obligations.

 

(a)           Notwithstanding the provisions of Subsections 1.1(h) and (n) or
Section 1.2, Lender is not undertaking the performance of (i) any obligations
under the Leases; or (ii) any obligations with respect to such agreements,
contracts, certificates, instruments, franchises, permits, trademarks, licenses
and other documents.

 

(b)           By accepting or approving anything required to be observed,
performed or fulfilled or to be given to Lender pursuant to this Mortgage, the
Loan Agreement, the Note or the other Loan Documents, including, without
limitation, any officer’s certificate, balance sheet, statement of profit and
loss or other financial statement, survey, appraisal, or insurance policy,
Lender shall not be deemed to have warranted, consented to, or affirmed the
sufficiency, the legality or effectiveness of same, and such acceptance or
approval thereof shall not constitute any warranty or affirmation with respect
thereto by Lender.

 

Section 4.4            Reliance.  Borrower recognizes and acknowledges that in
accepting the Loan Agreement, the Note, this Mortgage and the other Loan
Documents, Lender is expressly and primarily relying on the truth and accuracy
of the warranties and representations set forth in Section 4.1 of the Loan
Agreement without any obligation to investigate the Property and notwithstanding
any investigation of the Property by Lender; that such reliance existed on the
part of Lender prior to the date hereof, that the warranties and representations
are a material inducement to Lender in making the Loan; and that Lender would
not be willing to make the Loan and accept this Mortgage in the absence of the
warranties and representations as set forth in Section 4.1 of the Loan
Agreement.

 

ARTICLE 5 - FURTHER ASSURANCES

 

Section 5.1            Recording of Mortgage,  Etc. Borrower forthwith upon the
execution and delivery of this Mortgage and thereafter, from time to time, will
cause this Mortgage and any of the other Loan Documents creating a lien or
security interest or evidencing the lien hereof upon the Property and each
instrument of further assurance to be filed, registered or recorded in such
manner and in such places as may be required by any present or future law in
order to publish

 

11

--------------------------------------------------------------------------------


 

notice of and fully to protect and perfect the lien or security interest hereof
upon, and the interest of Lender in, the Property.  Borrower will pay all taxes,
filing, registration or recording fees, and all expenses incident to the
preparation, execution, acknowledgment and/or recording of the Note, this
Mortgage, the other Loan Documents, any note, deed of trust or mortgage
supplemental hereto, any security instrument with respect to the Property and
any instrument of further assurance, and any modification or amendment of the
foregoing documents, and all federal, state, county and municipal taxes, duties,
imposts, assessments and charges arising out of or in connection with the
execution and delivery of this Mortgage, any deed of trust or mortgage
supplemental hereto, any security instrument with respect to the Property or any
instrument of further assurance, and any modification or amendment of the
foregoing documents, except where prohibited by law so to do.

 

Section 5.2            Further Acts, Etc.  Borrower will, at the cost of
Borrower, and without expense to Lender, do, execute, acknowledge and deliver
all and every such further acts, deeds, conveyances, deeds of trust, mortgages,
assignments, notices of assignments, transfers and assurances as Lender shall,
from time to time, reasonably require, for the better assuring, conveying,
assigning, transferring, and confirming unto Lender the property and rights
hereby mortgaged, deeded, granted, bargained, sold, conveyed, confirmed,
pledged, assigned, warranted and transferred or intended now or hereafter so to
be, or which Borrower may be or may hereafter become bound to convey or assign
to Lender, or for carrying out the intention or facilitating the performance of
the terms of this Mortgage or for filing, registering or recording this
Mortgage, or for complying with all Legal Requirements.  Borrower, on demand,
will execute and deliver, and in the event it shall fail to so execute and
deliver, hereby authorizes Lender to execute in the name of Borrower or without
the signature of Borrower to the extent Lender may lawfully do so, one or more
financing statements to evidence more effectively the security interest of
Lender in the Property.  Borrower grants to Lender an irrevocable power of
attorney coupled with an interest for the purpose of exercising and perfecting
any and all rights and remedies available to Lender at law and in equity
following an Event of Default, including without limitation, such rights and
remedies available to Lender pursuant to this Section 5.2.

 

Section 5.3            Changes in Tax, Debt, Credit and Documentary Stamp Laws.

 

(a)           If any law is enacted or adopted or amended after the date of this
Mortgage which deducts the Debt from the value of the Property for the purpose
of taxation or which imposes a tax, either directly or indirectly, on the Debt
or Lender’s interest in the Property, Borrower will pay the tax, with interest
and penalties thereon, if any.  If Lender is advised by counsel chosen by it
that the payment of tax by Borrower would be unlawful or taxable to Lender or
unenforceable or provide the basis for a defense of usury then Lender shall have
the option by written notice of not less than one hundred eighty (180) days to
declare the Debt immediately due and payable.

 

(b)           Borrower will not claim or demand or be entitled to any credit or
credits on account of the Debt for any part of the Taxes or Other Charges
assessed against the Property, or any part thereof, and no deduction shall
otherwise be made or claimed from the assessed value of the Property, or any
part thereof, for real estate tax purposes by reason of this Mortgage or the
Debt.  If such claim, credit or deduction shall be required by law, Lender shall
have the option, by written notice of not less than one hundred eighty (180)
days, to declare the Debt immediately due and payable.

 

12

--------------------------------------------------------------------------------


 

(c)           If at any time the United States of America, any State thereof or
any subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, this Mortgage, or any of the other Loan Documents or impose
any other tax or charge on the same, Borrower will pay for the same, with
interest and penalties thereon, if any.

 

Section 5.4            Splitting of Mortgage.  The provisions of
Section 8.2(c) of the Loan Agreement are hereby incorporated by reference
herein.

 

Section 5.5            Replacement Documents.  Upon receipt of an affidavit of
an officer of Lender as to the loss, theft, destruction or mutilation of the
Note or any other Loan Document which is not of public record, and, in the case
of any such mutilation, upon surrender and cancellation of such Note or other
Loan Document, Borrower will issue, in lieu thereof, a replacement Note or other
Loan Document, dated the date of such lost, stolen, destroyed or mutilated Note
or other Loan Document in the same principal amount thereof and otherwise of
like tenor.

 

ARTICLE 6 - DUE ON SALE/ENCUMBRANCE

 

Section 6.1            Lender Reliance.  Borrower acknowledges that Lender has
examined and relied on the experience of Borrower and its general partners,
members, principals and (if Borrower is a trust) beneficial owners in owning and
operating properties such as the Property in agreeing to make the Loan, and will
continue to rely on Borrower’s ownership of the Property as a means of
maintaining the value of the Property as security for repayment of the Debt and
the performance of the Other Obligations.  Borrower acknowledges that Lender has
a valid interest in maintaining the value of the Property so as to ensure that,
should Borrower default in the repayment of the Debt or the performance of the
Other Obligations, Lender can recover the Debt by a sale of the Property
conducted in accordance with the terms of the Loan Documents and applicable law.

 

Section 6.2            No Sale/Encumbrance.  Neither Borrower nor any Restricted
Party shall Transfer the Property or any part thereof or any interest therein or
permit or suffer the Property or any part thereof or any interest therein to be
Transferred other than as expressly permitted pursuant to the Loan Agreement.

 

ARTICLE 7 - RIGHTS AND REMEDIES UPON DEFAULT

 

Section 7.1            Remedies.  Upon the occurrence and during the continuance
of any Event of Default, Borrower agrees that Lender may take such action,
without notice or demand, as it deems advisable to protect and enforce its
rights against Borrower and in and to the Property, including, but not limited
to, the following actions, each of which may be pursued concurrently or
otherwise, at such time and in such order as Lender may determine, in its sole
discretion, without impairing or otherwise affecting the other rights and
remedies of Lender:

 

(a)           declare the entire unpaid Debt to be immediately due and payable;

 

(b)           institute proceedings, judicial or otherwise, for the complete
foreclosure of this Mortgage under any applicable provision of law, in which
case the Property or any interest

 

13

--------------------------------------------------------------------------------


 

therein may be sold for cash or upon credit in one or more parcels or in several
interests or portions and in any order or manner;

 

(c)           with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Mortgage for the portion of the Debt then due and payable,
subject to the continuing lien and security interest of this Mortgage for the
balance of the Debt not then due, unimpaired and without loss of priority;

 

(d)           sell for cash or upon credit the Property or any part thereof and
all estate, claim, demand, right, title and interest of Borrower therein and
rights of redemption thereof, pursuant to power of sale or otherwise, at one or
more sales, as an entirety or in parcels, at such time and place, upon such
terms and after such notice thereof as may be required or permitted by law;

 

(e)           institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Note, the Loan Agreement or in the other Loan Documents;

 

(f)            recover judgment on the Note either before, during or after any
proceedings for the enforcement of this Mortgage or the other Loan Documents;

 

(g)           apply for the appointment of a receiver, trustee, liquidator or
conservator of the Property, without notice and without regard for the adequacy
of the security for the Debt and without regard for the solvency of Borrower,
any Other Borrower or any guarantor or any indemnitor with respect to the Loan
or of any Person liable for the payment of the Debt;

 

(h)           the license granted to Borrower under Section 1.2 hereof shall
automatically be revoked and Lender may, to the extent permitted pursuant to
procedures provided by applicable law, enter into or upon the Property, either
personally or by its agents, nominees or attorneys and dispossess Borrower and
its agents and servants therefrom, without liability for trespass, damages or
otherwise and exclude Borrower and its agents or servants wholly therefrom, and
take possession of all books, records and accounts relating thereto and Borrower
agrees to surrender possession of the Property and of such books, records and
accounts to Lender upon demand, and thereupon Lender may (i) use, operate,
manage, control, insure, maintain, repair, restore and otherwise deal with all
and every part of the Property and conduct the business thereat; (ii) complete
any construction on the Property in such manner and form as Lender deems
advisable; (iii) make alterations, additions, renewals, replacements and
improvements to or on the Property; (iv) exercise all rights and powers of
Borrower with respect to the Property, whether in the name of Borrower or
otherwise, including, without limitation, the right to make, cancel, enforce or
modify Leases, obtain and evict tenants, and demand, sue for, collect and
receive all Rents of the Property and every part thereof; (v) require Borrower
to pay monthly in advance to Lender, or any receiver appointed to collect the
Rents, the fair and reasonable rental value for the use and occupation of such
part of the Property as may be occupied by Borrower; (vi) require Borrower to
vacate and surrender possession of the Property to Lender or to such receiver
and, in default thereof, Borrower may be evicted by summary proceedings or
otherwise; and (vii) apply the receipts from the Property to the payment of the
Debt, in such order, priority and proportions as Lender shall deem appropriate
in its sole discretion after deducting therefrom

 

14

--------------------------------------------------------------------------------


 

all expenses (including reasonable attorneys’ fees) incurred in connection with
the aforesaid operations and all amounts necessary to pay the Taxes, Other
Charges, insurance and other expenses in connection with the Property, as well
as just and reasonable compensation for the services of Lender, its counsel,
agents and employees;

 

(i)            exercise any and all rights and remedies granted to a secured
party upon default under the Uniform Commercial Code, including, without
limiting the generality of the foregoing:  (i) the right to take possession of
the Fixtures, the Equipment, the Personal Property or any part thereof, and to
take such other measures as Lender may deem necessary for the care, protection
and preservation of the Fixtures, the Equipment, the Personal Property, and
(ii) request Borrower at its expense to assemble the Fixtures, the Equipment,
the Personal Property and make it available to Lender at a convenient place
acceptable to Lender.  Any notice of sale, disposition or other intended action
by Lender with respect to the Fixtures, the Equipment, the Personal Property
sent to Borrower in accordance with the provisions hereof at least ten (10) days
prior to such action, shall constitute commercially reasonable notice to
Borrower;

 

(j)            apply any sums then deposited or held in escrow or otherwise by
or on behalf of Lender in accordance with the terms of the Loan Agreement, this
Mortgage or any other Loan Document to the payment of the following items in any
order in its uncontrolled discretion;

 

(i)            Taxes and Other Charges;

 

(ii)           Insurance Premiums;

 

(iii)          Interest on the unpaid principal balance of the Note;

 

(iv)          Amortization of the unpaid principal balance of the Note;

 

(v)           All other sums payable pursuant to the Note, the Loan Agreement,
this Mortgage and the other Loan Documents, including without limitation
advances made by Lender pursuant to the terms of this Mortgage;

 

(k)           pursue such other remedies as Lender may have under applicable
law; or

 

(l)            apply the undisbursed balance of any Net Proceeds Deficiency
deposit, together with interest thereon, to the payment of the Debt in such
order, priority and proportions as Lender shall deem to be appropriate in its
discretion.

 

In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of the Property, this Mortgage shall continue as a lien and security
interest on the remaining portion of the Property unimpaired and without loss of
priority.

 

Section 7.2            Application of Proceeds.  The purchase money, proceeds
and avails of any disposition of the Property, and or any part thereof, or any
other sums collected by Lender pursuant to the Note, this Mortgage or the other
Loan Documents, may be applied by Lender to the payment of the Debt in such
priority and proportions as Lender in its discretion shall deem proper.

 

15

--------------------------------------------------------------------------------


 

Section 7.3            Right to Cure Defaults.  Upon the occurrence and during
the continuance of any Event of Default or if Borrower fails to make any payment
or to do any act as herein provided, Lender may, but without any obligation to
do so and without notice to or demand on Borrower or any Other Borrower and
without releasing Borrower from any obligation hereunder, make or do the same in
such manner and to such extent as Lender may deem necessary to protect the
security hereof.  Lender is authorized to enter upon the Property for such
purposes, or appear in, defend, or bring any action or proceeding to protect its
interest in the Property or to foreclose this Mortgage or collect the Debt, and
the cost and expense thereof (including reasonable attorneys’ fees to the extent
permitted by law), with interest as provided in this Section 7.3, shall
constitute a portion of the Debt and shall be due and payable to Lender upon
demand.  All such costs and expenses incurred by Lender in remedying such Event
of Default or such failed payment or act or in appearing in, defending, or
bringing any such action or proceeding shall bear interest at the Default Rate,
for the period after notice from Lender that such cost or expense was incurred
to the date of payment to Lender.  All such costs and expenses incurred by
Lender together with interest thereon calculated at the Default Rate shall be
deemed to constitute a portion of the Debt and be secured by this Mortgage and
the other Loan Documents and shall be immediately due and payable upon demand by
Lender therefor.

 

Section 7.4            Actions and Proceedings.  Lender has the right to appear
in and defend any action or proceeding brought with respect to the Property and
to bring any action or proceeding, in the name and on behalf of Borrower, which
Lender, in its discretion, decides should be brought to protect its interest in
the Property.

 

Section 7.5            Recovery of Sums Required To Be Paid.  Lender shall have
the right from time to time to take action to recover any sum or sums which
constitute a part of the Debt as the same become due, without regard to whether
or not the balance of the Debt shall be due, and without prejudice to the right
of Lender thereafter to bring an action of foreclosure, or any other action, for
a default or defaults by Borrower and/or any Other Borrower existing at the time
such earlier action was commenced.

 

Section 7.6            Examination of Books and Records.  At reasonable times
and upon reasonable notice, Lender, its agents, accountants and attorneys shall
have the right to examine the records, books, management and other papers of
Borrower which reflect upon their financial condition, at the Property or at any
office regularly maintained by Borrower where the books and records are
located.  Lender and its agents shall have the right to make copies and extracts
from the foregoing records and other papers.  In addition, at reasonable times
and upon reasonable notice, Lender, its agents, accountants and attorneys shall
have the right to examine and audit the books and records of Borrower pertaining
to the income, expenses and operation of the Property during reasonable business
hours at any office of Borrower where the books and records are located.  This
Section 7.6 shall apply throughout the term of the Note and without regard to
whether an Event of Default has occurred or is continuing.

 

Section 7.7            Other Rights, Etc.

 

(a)           The failure of Lender to insist upon strict performance of any
term hereof shall not be deemed to be a waiver of any term of this Mortgage. 
Borrower shall not be relieved of Borrower’s obligations hereunder by reason of
(i) the failure of Lender to comply with any

 

16

--------------------------------------------------------------------------------


 

request of Borrower or any Other Borrower or any guarantor or any indemnitor
with respect to the Loan to take any action to foreclose this Mortgage or
otherwise enforce any of the provisions hereof or of the Note or the other Loan
Documents, (ii) the release, regardless of consideration, of the whole or any
part of the Property, or of any person liable for the Debt or any portion
thereof, or (iii) any agreement or stipulation by Lender extending the time of
payment or otherwise modifying or supplementing the terms of the Note, this
Mortgage or the other Loan Documents.

 

(b)           It is agreed that the risk of loss or damage to the Property is on
Borrower, and Lender shall have no liability whatsoever for decline in value of
the Property, for failure to maintain the Policies, or for failure to determine
whether insurance in force is adequate as to the amount of risks insured. 
Possession by Lender shall not be deemed an election of judicial relief if any
such possession is requested or obtained with respect to any Property or
collateral not in Lender’s possession.

 

(c)           Lender may resort for the payment of the Debt to any other
security held by Lender in such order and manner as Lender, in its discretion,
may elect.  Lender may take action to recover the Debt, or any portion thereof,
or to enforce any covenant hereof without prejudice to the right of Lender
thereafter to foreclose this Mortgage.  The rights of Lender under this Mortgage
shall be separate, distinct and cumulative and none shall be given effect to the
exclusion of the others.  No act of Lender shall be construed as an election to
proceed under any one provision herein to the exclusion of any other provision. 
Lender shall not be limited exclusively to the rights and remedies herein stated
but shall be entitled to every right and remedy now or hereafter afforded at law
or in equity.

 

Section 7.8            Right to Release Any Portion of the Property.  Lender may
release any portion of the Property for such consideration as Lender may require
without, as to the remainder of the Property, in any way impairing or affecting
the lien or priority of this Mortgage, or improving the position of any
subordinate lienholder with respect thereto, except to the extent that the
obligations hereunder shall have been reduced by the actual monetary
consideration, if any, received by Lender for such release, and may accept by
assignment, pledge or otherwise any other property in place thereof as Lender
may require without being accountable for so doing to any other lienholder. 
This Mortgage shall continue as a lien and security interest in the remaining
portion of the Property.

 

Section 7.9            Violation of Laws.  If the Property is not in material
compliance with Legal Requirements, Lender may impose additional requirements
upon Borrower in connection herewith including, without limitation, monetary
reserves or financial equivalents.

 

Section 7.10         Recourse and Choice of Remedies.  Notwithstanding any other
provision of this Mortgage or the Loan Agreement, including, without limitation,
Section 9.3 of the Loan Agreement, to the fullest extent permitted by applicable
law, Lender and other Indemnified Parties (as hereinafter defined) are entitled
to enforce the obligations of Borrower or any Other Borrower contained in
Sections 9.1, 9.2 and 9.3 herein and Section 9.3 of the Loan Agreement without
first resorting to or exhausting any security or collateral and without first
having recourse to the Note or any of the Property, through foreclosure or
acceptance of a deed in lieu of foreclosure or otherwise, and in the event
Lender commences a foreclosure action against the

 

17

--------------------------------------------------------------------------------


 

Property, Lender is entitled to pursue a deficiency judgment with respect to
such obligations against Borrower or any Other Borrower.  The provisions of
Sections 9.1, 9.2 and 9.3 herein and Section 9.3 of the Loan Agreement are
exceptions to any non-recourse or exculpation provisions in the Loan Agreement,
the Note, this Mortgage or the other Loan Documents, and Borrower and any Other
Borrower are fully and personally liable for the obligations pursuant to
Sections 9.1, 9.2 and 9.3 herein and Section 9.3 of the Loan Agreement.  The
liability of Borrower and any Other Borrower pursuant to Sections 9.1, 9.2 and
9.3 herein and Section 9.3 of the Loan Agreement is not limited to the original
principal amount of the Note.  Notwithstanding the foregoing, nothing herein
shall inhibit or prevent Lender from foreclosing or exercising any other rights
and remedies pursuant to the Loan Agreement, the Note, this Mortgage and the
other Loan Documents, whether simultaneously with foreclosure proceedings or in
any other sequence.  A separate action or actions may be brought and prosecuted
against Borrower pursuant to Sections 9.1, 9.2 and 9.3 herein and Section 9.3 of
the Loan Agreement, whether or not action is brought against any other Person or
whether or not any other Person is joined in the action or actions.  In
addition, Lender shall have the right but not the obligation to join and
participate in, as a party if it so elects, any administrative or judicial
proceedings or actions initiated in connection with any matter addressed in
Article 9 herein.

 

Section 7.11         Right of Entry.  Upon reasonable notice to Borrower, Lender
and its agents shall have the right to enter and inspect the Property at all
reasonable times.

 

Section 7.12         Lender’s Remedies against Multiple Parcels.  The Debt and
the Obligations hereby secured are also secured by other properties, lots and
parcels (each an “Other Property” and collectively, the “Other Properties”)
covered by other mortgages, deeds of trust and deeds to secure debt (the “Other
Mortgages”) within and/or outside the state where the Property is located.  If
this Mortgage or any of the Other Mortgages is foreclosed upon, or if judgment
is entered upon any Obligations secured hereby, or if Lender exercises its power
of sale (if applicable under the laws of the State in which the Property is
located), execution may be made upon or Lender may exercise its remedies
(including any power of sale) against any one or more of the Other Properties
and not upon the other Other Properties, or upon all of such Other Properties,
either together or separately, and at different times or at the same time, and
the exercise of such remedies, execution sales or sales under the power of sale
herein granted (if applicable under the laws of the state in which the Property
is located) may likewise be conducted separately or concurrently, in each case
at Lender’s election.  No event of enforcement taking place against any Other
Property, and no failure to prosecute any such other enforcement shall in any
way stay, preclude or bar enforcement of this Mortgage, and Lender may pursue
any or all of Lender’s rights and remedies under this Mortgage until the Debt
and the Obligations are paid and discharged in full..

 

ARTICLE 8 - ENVIRONMENTAL HAZARDS

 

Section 8.1            Environmental Representations, Warranties and Covenants;
Lender’s Rights; Environmental Indemnification.  Borrower has concurrently
herewith delivered to Lender that certain Environmental Indemnity Agreement in
connection with the Loan, the terms and provisions of which are hereby fully
incorporated herein by reference.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 9 - INDEMNIFICATION

 

Section 9.1            General Indemnification.  BORROWER SHALL, AT ITS SOLE
COST AND EXPENSE, PROTECT, DEFEND (WITH LEGAL COUNSEL REASONABLY ACCEPTABLE TO
LENDER), INDEMNIFY, RELEASE AND HOLD HARMLESS THE INDEMNIFIED PARTIES FOR, FROM
AND AGAINST ANY AND ALL CLAIMS, SUITS, LIABILITIES (INCLUDING, WITHOUT
LIMITATION, STRICT LIABILITIES), ACTIONS, PROCEEDINGS, OBLIGATIONS, DEBTS,
DAMAGES, LOSSES, COSTS, EXPENSES, DIMINUTIONS IN VALUE, FINES, PENALTIES,
CHARGES, FEES, EXPENSES, JUDGMENTS, AWARDS, AMOUNTS PAID IN SETTLEMENT, PUNITIVE
DAMAGES, FORESEEABLE AND UNFORESEEABLE CONSEQUENTIAL DAMAGES, OF WHATEVER KIND
OR NATURE (INCLUDING BUT NOT LIMITED TO REASONABLE ATTORNEYS’ FEES AND OTHER
COSTS OF DEFENSE) (COLLECTIVELY, THE “LOSSES”) IMPOSED UPON OR INCURRED BY OR
ASSERTED AGAINST ANY INDEMNIFIED PARTIES AND DIRECTLY OR INDIRECTLY ARISING OUT
OF OR IN ANY WAY RELATING TO ANY ONE OR MORE OF THE FOLLOWING:  (A) OWNERSHIP OF
THIS MORTGAGE, THE PROPERTY OR ANY INTEREST THEREIN OR RECEIPT OF ANY RENTS;
(B) ANY AMENDMENT TO, OR RESTRUCTURING OF, THE DEBT, THE NOTE, THE LOAN
AGREEMENT, THIS MORTGAGE, OR ANY OTHER LOAN DOCUMENTS; (C) ANY AND ALL LAWFUL
ACTION THAT MAY BE TAKEN BY LENDER IN CONNECTION WITH THE ENFORCEMENT OF THE
PROVISIONS OF THIS MORTGAGE OR THE LOAN AGREEMENT OR THE NOTE OR ANY OF THE
OTHER LOAN DOCUMENTS, WHETHER OR NOT SUIT IS FILED IN CONNECTION WITH SAME, OR
IN CONNECTION WITH BORROWER, ANY OTHER BORROWER, ANY GUARANTOR OR ANY INDEMNITOR
AND/OR ANY PARTNER, JOINT VENTURER OR SHAREHOLDER THEREOF BECOMING A PARTY TO A
VOLUNTARY OR INVOLUNTARY FEDERAL OR STATE BANKRUPTCY, INSOLVENCY OR SIMILAR
PROCEEDING; (D) ANY ACCIDENT, INJURY TO OR DEATH OF PERSONS OR LOSS OF OR DAMAGE
TO PROPERTY OCCURRING IN, ON OR ABOUT THE PROPERTY OR ANY PART THEREOF OR ON THE
ADJOINING SIDEWALKS, CURBS, ADJACENT PROPERTY OR ADJACENT PARKING AREAS, STREETS
OR WAYS; (E) PERFORMANCE OF ANY LABOR OR SERVICES OR THE FURNISHING OF ANY
MATERIALS OR OTHER PROPERTY IN RESPECT OF THE PROPERTY OR ANY PART THEREOF;
(F) THE FAILURE OF ANY PERSON TO FILE TIMELY WITH THE INTERNAL REVENUE SERVICE
AN ACCURATE FORM 1099-B, STATEMENT FOR RECIPIENTS OF PROCEEDS FROM REAL ESTATE,
BROKER AND BARTER EXCHANGE TRANSACTIONS, WHICH MAY BE REQUIRED IN CONNECTION
WITH THIS MORTGAGE, OR TO SUPPLY A COPY THEREOF IN A TIMELY FASHION TO THE
RECIPIENT OF THE PROCEEDS OF THE TRANSACTION IN CONNECTION WITH WHICH THIS
MORTGAGE IS MADE; (G) ANY FAILURE OF THE PROPERTY TO BE IN COMPLIANCE WITH ANY
LEGAL REQUIREMENTS; (H) THE ENFORCEMENT BY ANY INDEMNIFIED PARTY OF THE
PROVISIONS OF THIS ARTICLE 9; (I) ANY AND ALL CLAIMS AND DEMANDS WHATSOEVER
WHICH MAY BE ASSERTED AGAINST LENDER BY REASON OF ANY ALLEGED OBLIGATIONS OR
UNDERTAKINGS ON ITS PART TO PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS, OR
AGREEMENTS CONTAINED IN ANY LEASE; (J) THE PAYMENT OF ANY COMMISSION, CHARGE OR
BROKERAGE

 

19

--------------------------------------------------------------------------------


 

FEE TO ANYONE CLAIMING THROUGH BORROWER WHICH MAY BE PAYABLE IN CONNECTION WITH
THE FUNDING OF THE LOAN; OR (K) ANY MISREPRESENTATION MADE BY BORROWER AND/OR
ANY OTHER BORROWER IN THIS MORTGAGE OR ANY OTHER LOAN DOCUMENT.  NOTWITHSTANDING
THE FOREGOING, BORROWER SHALL NOT BE LIABLE TO THE INDEMNIFIED PARTIES UNDER
THIS SECTION 9.1 FOR ANY LOSSES TO THE EXTENT SUCH LOSSES ARISE BY REASON OF,
AND TO THE EXTENT ATTRIBUTABLE TO, THE GROSS NEGLIGENCE, ILLEGAL ACTS, FRAUD OR
WILLFUL MISCONDUCT OF THE INDEMNIFIED PARTIES OR LOSSES RESULTING FROM ACTS OR
OMISSIONS ARISING AFTER A COMPLETED FORECLOSURE OF THE PROPERTY OR ACCEPTANCE BY
LENDER OF A DEED IN LIEU OF FORECLOSURE.  ANY AMOUNTS PAYABLE TO LENDER BY
REASON OF THE APPLICATION OF THIS SECTION 9.1 SHALL BECOME IMMEDIATELY DUE AND
PAYABLE AND SHALL BEAR INTEREST AT THE DEFAULT RATE FROM THE DATE LOSS OR DAMAGE
IS SUSTAINED BY LENDER UNTIL PAID.  FOR PURPOSES OF THIS ARTICLE 9, THE TERM
“INDEMNIFIED PARTIES” MEANS LENDER, ITS DESIGNEE, (WHETHER OR NOT IT IS THE
LENDER), ANY AFFILIATE OF LENDER THAT HAS FILED ANY REGISTRATION STATEMENT
RELATING TO THE SECURITIZATION OR HAS ACTED AS THE SPONSOR OR DEPOSITOR IN
CONNECTION WITH THE SECURITIZATION, ANY AFFILIATE OF LENDER THAT ACTS AS AN
UNDERWRITER, PLACEMENT AGENT OR INITIAL PURCHASER OF SECURITIES ISSUED IN THE
SECURITIZATION, ANY OTHER CO-UNDERWRITERS, CO-PLACEMENT AGENTS OR CO-INITIAL
PURCHASERS OF SECURITIES ISSUED IN THE SECURITIZATION, AND EACH OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES, REPRESENTATIVES, AGENTS AND
AFFILIATES AND EACH PERSON OR ENTITY WHO CONTROLS ANY SUCH PERSON WITHIN THE
MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT,
ANY PERSON WHO IS OR WILL HAVE BEEN INVOLVED IN THE ORIGINATION OF THE LOAN, ANY
PERSON WHO IS OR WILL HAVE BEEN INVOLVED IN THE SERVICING OF THE LOAN SECURED
HEREBY, ANY PERSON IN WHOSE NAME THE ENCUMBRANCE CREATED BY THIS MORTGAGE IS OR
WILL HAVE BEEN RECORDED, ANY PERSON WHO MAY HOLD OR ACQUIRE OR WILL HAVE HELD A
FULL OR PARTIAL INTEREST IN THE LOAN SECURED HEREBY (INCLUDING, BUT NOT LIMITED
TO, INVESTORS OR PROSPECTIVE INVESTORS IN THE SECURITIES, AS WELL AS CUSTODIANS,
TRUSTEES AND OTHER FIDUCIARIES WHO HOLD OR HAVE HELD A FULL OR PARTIAL INTEREST
IN THE LOAN SECURED HEREBY FOR THE BENEFIT OF THIRD PARTIES) AS WELL AS THE
RESPECTIVE DIRECTORS, OFFICERS, SHAREHOLDERS, PARTNERS, EMPLOYEES, AGENTS,
SERVANTS, REPRESENTATIVES, CONTRACTORS, SUBCONTRACTORS, AFFILIATES,
SUBSIDIARIES, PARTICIPANTS, SUCCESSORS AND ASSIGNS OF ANY AND ALL OF THE
FOREGOING (INCLUDING, BUT NOT LIMITED TO, ANY OTHER PERSON WHO HOLDS OR ACQUIRES
OR WILL HAVE HELD A PARTICIPATION OR OTHER FULL OR PARTIAL INTEREST IN THE LOAN,
WHETHER DURING THE TERM OF THE LOAN OR AS A PART OF OR FOLLOWING A FORECLOSURE
OF THE LOAN AND INCLUDING, BUT NOT LIMITED TO ANY SUCCESSORS BY MERGER,

 

20

--------------------------------------------------------------------------------


 

CONSOLIDATION OR ACQUISITION OF ALL OR A SUBSTANTIAL PORTION OF LENDER’S ASSETS
AND BUSINESS).

 

Section 9.2            Mortgage and/or Intangible Tax.  Borrower shall, at its
sole cost and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses imposed upon or incurred
by or asserted against any Indemnified Parties and directly or indirectly
arising out of or in any way relating to any tax on the making and/or recording
of this Mortgage, the Note or any of the other Loan Documents, but excluding any
income, franchise or other similar taxes.  Borrower hereby agrees that, in the
event that it is determined that any documentary stamp taxes, recording
privilege taxes or intangible personal property taxes are due hereon or on any
mortgage or promissory note executed in connection herewith (including, without
limitation, the Note), Borrower shall indemnify and hold harmless the
Indemnified Parties for all such documentary stamp, recording privilege taxes
and/or intangible taxes, including all penalties and interest assessed or
charged in connection therewith.

 

Section 9.3            ERISA Indemnification.  BORROWER SHALL, AT ITS SOLE COST
AND EXPENSE, PROTECT, DEFEND, INDEMNIFY, RELEASE AND HOLD HARMLESS THE
INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS INCURRED IN THE INVESTIGATION,
DEFENSE, AND SETTLEMENT OF LOSSES INCURRED IN CORRECTING ANY PROHIBITED
TRANSACTION OR IN THE SALE OF A PROHIBITED LOAN, AND IN OBTAINING ANY INDIVIDUAL
PROHIBITED TRANSACTION EXEMPTION UNDER ERISA THAT MAY BE REQUIRED, IN LENDER’S
SOLE DISCRETION) THAT LENDER MAY INCUR, DIRECTLY OR INDIRECTLY, AS A RESULT OF A
BREACH OF ANY OF THE REPRESENTATIONS MADE UNDER SECTION 4.1.9 OF THE LOAN
AGREEMENT OR A BREACH OF ANY NEGATIVE COVENANTS CONTAINED IN SECTION 5.2.9 OF
THE LOAN AGREEMENT.

 

Section 9.4            Duty to Defend; Attorneys’ Fees and Other Fees and
Expenses.  Upon written request by any Indemnified Party, Borrower shall defend
such Indemnified Party (if requested by any Indemnified Party, in the name of
the Indemnified Party) by attorneys and other professionals approved by the
Indemnified Parties.  Notwithstanding the foregoing, if the defendants in any
such claim or proceeding include both Borrower and any Indemnified Party and
Borrower and such Indemnified Party shall have reasonably concluded that there
are any legal defenses available to it and/or other Indemnified Parties that are
different from or additional to those available to Borrower, such Indemnified
Party shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Party, provided that no compromise or settlement shall be
entered without Borrower’s consent, which consent shall not be unreasonably
withheld.  Upon demand, Borrower shall pay or, in the sole and absolute
discretion of the Indemnified Parties, reimburse, the Indemnified Parties for
the payment of reasonable fees and disbursements of attorneys, engineers,
environmental consultants, laboratories and other professionals in connection
therewith.

 

21

--------------------------------------------------------------------------------


 

ARTICLE 10 - WAIVERS

 

Section 10.1         Waiver of Counterclaim.  To the extent permitted by
applicable law, Borrower hereby waives the right to assert a counterclaim, other
than a mandatory or compulsory counterclaim, in any action or proceeding brought
against it by Lender arising out of or in any way connected with this Mortgage,
the Loan Agreement, the Note, any of the other Loan Documents, or the
Obligations.

 

Section 10.2         Marshalling and Other Matters.  To the extent permitted by
applicable law, Borrower hereby waives, to the extent permitted by law, the
benefit of all appraisement, valuation, stay, extension, reinstatement and
redemption laws now or hereafter in force and all rights of marshalling in the
event of any sale hereunder of the Property or any part thereof or any interest
therein.  Further, Borrower hereby expressly waives any and all rights of
redemption from sale under any order or decree of foreclosure of this Mortgage
on behalf of Borrower, and on behalf of each and every person acquiring any
interest in or title to the Property subsequent to the date of this Mortgage and
on behalf of all persons to the extent permitted by applicable law.

 

Section 10.3         Waiver of Notice.  To the extent permitted by applicable
law, Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Mortgage specifically and
expressly provides for the giving of notice by Lender to Borrower and except
with respect to matters for which Lender is required by applicable law to give
notice, and Borrower hereby expressly waives the right to receive any notice
from Lender with respect to any matter for which this Mortgage does not
specifically and expressly provide for the giving of notice by Lender to
Borrower.

 

Section 10.4         Waiver of Statute of Limitations.  To the extent permitted
by applicable law, Borrower hereby expressly waives and releases to the fullest
extent permitted by law, the pleading of any statute of limitations as a defense
to payment of the Debt or performance of its Other Obligations.

 

Section 10.5         Survival.  The indemnifications made pursuant to Sections
9.1, 9.2 9.3 and 9.4 herein and the representations and warranties, covenants,
and other obligations arising under Article 8, shall continue indefinitely in
full force and effect and shall survive and shall in no way be impaired by any
of the following:  any satisfaction or other termination of this Mortgage, any
assignment or other transfer of all or any portion of this Mortgage or Lender’s
interest in the Property (but, in such case, shall benefit both Indemnified
Parties and any assignee or transferee), any exercise of Lender’s rights and
remedies pursuant hereto including, but not limited to, foreclosure or
acceptance of a deed in lieu of foreclosure, any exercise of any rights and
remedies pursuant to the Loan Agreement, the Note or any of the other Loan
Documents, any transfer of all or any portion of the Property (whether by
Borrower or by Lender following foreclosure or acceptance of a deed in lieu of
foreclosure or at any other time), any amendment to this Mortgage, the Loan
Agreement, the Note or the other Loan Documents, and any act or omission that
might otherwise be construed as a release or discharge of Borrower from the
obligations pursuant hereto.

 

22

--------------------------------------------------------------------------------


 

ARTICLE 11 - EXCULPATION

 

The provisions of Section 9.3 of the Loan Agreement are hereby incorporated by
reference into this Mortgage to the same extent and with the same force as if
fully set forth herein.

 

ARTICLE 12 - NOTICES

 

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

 

ARTICLE 13 - APPLICABLE LAW

 

Section 13.1         Governing Law.  This Mortgage shall be governed in
accordance with the terms and provisions of Section 10.3 of the Loan Agreement.

 

Section 13.2         Usury Laws.  Notwithstanding anything to the contrary,
(a) all agreements and communications between Borrower (and any Other Borrower)
and Lender are hereby and shall automatically be limited so that, after taking
into account all amounts deemed interest, the interest contracted for, charged
or received by Lender shall never exceed the maximum lawful rate or amount,
(b) in calculating whether any interest exceeds the lawful maximum, all such
interest shall be amortized, prorated, allocated and spread over the full amount
and term of all principal indebtedness of Borrowers to Lender, and (c) if
through any contingency or event, Lender receives or is deemed to receive
interest in excess of the lawful maximum, any such excess shall be deemed to
have been applied toward payment of the principal of any and all then
outstanding indebtedness of Borrowers to Lender, or if there is no such
indebtedness, shall immediately be returned to Borrowers.

 

Section 13.3         Provisions Subject to Applicable Law.  All rights, powers
and remedies provided in this Mortgage may be exercised only to the extent that
the exercise thereof does not violate any applicable provisions of law and are
intended to be limited to the extent necessary so that they will not render this
Mortgage invalid, unenforceable or not entitled to be recorded, registered or
filed under the provisions of any applicable law.  If any term of this Mortgage
or any application thereof shall be invalid or unenforceable, the remainder of
this Mortgage and any other application of the term shall not be affected
thereby.

 

ARTICLE 14 - DEFINITIONS

 

All capitalized terms not defined herein shall have the respective meanings set
forth in the Loan Agreement.  Unless the context clearly indicates a contrary
intent or unless otherwise specifically provided herein, words used in this
Mortgage may be used interchangeably in singular or plural form and the word
“Borrower” shall mean “each Borrower and any subsequent owner or owners of the
Property or any part thereof or any interest therein,” the word “Other Borrower”
shall mean “each Other Borrower and any subsequent maker or makers of the
Note,”  the word “Lender” shall mean “Lender and any subsequent holder of the
Note,” the word “Note” shall mean “the Note and any other evidence of
indebtedness secured by this Mortgage,” the word “Property” shall include any
portion of the Property and any interest therein, and the phrases “attorneys’
fees”, “legal fees” and “counsel fees” shall include any and

 

23

--------------------------------------------------------------------------------


 

all attorneys’, paralegal and law clerk fees and disbursements, including, but
not limited to, fees and disbursements at the pre-trial, trial and appellate
levels incurred or paid by Lender in protecting its interest in the Property,
the Leases and the Rents and enforcing its rights hereunder.

 

ARTICLE 15 - MISCELLANEOUS PROVISIONS

 

Section 15.1         No Oral Change.  This Mortgage, and any provisions hereof,
may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

 

Section 15.2         Successors and Assigns.  This Mortgage shall be binding
upon and inure to the benefit of Borrower and Lender and their respective
successors and assigns forever.

 

Section 15.3         Inapplicable Provisions.  If any term, covenant or
condition of the Loan Agreement, the Note or this Mortgage is held to be
invalid, illegal or unenforceable in any respect, the Loan Agreement, the Note
and this Mortgage shall be construed without such provision.

 

Section 15.4         Headings, Etc.  The headings and captions of various
Sections of this Mortgage are for convenience of reference only and are not to
be construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

 

Section 15.5         Number and Gender.  Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.

 

Section 15.6         Subrogation.  If any or all of the proceeds of the Note
have been used to extinguish, extend or renew any indebtedness heretofore
existing against the Property, then, to the extent of the funds so used, Lender
shall be subrogated to all of the rights, claims, liens, titles, and interests
existing against the Property heretofore held by, or in favor of, the holder of
such indebtedness and such former rights, claims, liens, titles, and interests,
if any, are not waived but rather are continued in full force and effect in
favor of Lender and are merged with the lien and security interest created
herein as cumulative security for the repayment of the Debt, the performance and
discharge of Borrower’s and each Other Borrower’s obligations hereunder, under
the Loan Agreement, the Note and the other Loan Documents and the performance
and discharge of the Other Obligations.

 

Section 15.7         Entire Agreement.  The Note, the Loan Agreement, this
Mortgage and the other Loan Documents constitute the entire understanding and
agreement between Borrower (or Borrowers, as applicable) and Lender with respect
to the transactions arising in connection with the Debt and supersede all prior
written or oral understandings and agreements between Borrower (or Borrowers, as
applicable) and Lender with respect thereto.  Borrower hereby acknowledges that,
except as incorporated in writing in the Note, the Loan Agreement, this Mortgage
and the other Loan Documents, there are not, and were not, and no persons are or
were authorized by Lender to make, any representations, understandings,
stipulations, agreements or

 

24

--------------------------------------------------------------------------------


 

promises, oral or written, with respect to the transaction which is the subject
of the Note, the Loan Agreement, this Mortgage and the other Loan Documents.

 

Section 15.8         Limitation on Lender’s Responsibility.  No provision of
this Mortgage shall operate to place any obligation or liability for the
control, care, management or repair of the Property upon Lender, nor shall it
operate to make Lender responsible or liable for any waste committed on the
Property by the tenants or any other Person, or for any dangerous or defective
condition of the Property, or for any negligence in the management, upkeep,
repair or control of the Property resulting in loss or injury or death to any
tenant, licensee, employee or stranger.  Nothing herein contained shall be
construed as constituting Lender a “mortgagee in possession.”

 

Section 15.9         Conflict of Terms.  In case of any conflict between the
terms of this Mortgage and the terms of the Loan Agreement, the terms of the
Loan Agreement shall prevail.

 

ARTICLE 16 - STATE-SPECIFIC PROVISIONS

 

Section 16.1         Principles of Construction.  In the event of any
inconsistencies between the terms and conditions of this Article 16 and the
terms and conditions of this Mortgage, the terms and conditions of this
Article 16 shall control and be binding.

 

Section 16.2         Foreclosure.  In addition to the rights and remedies set
forth in Article 7, at the option of Lender, this Mortgage may be foreclosed in
any manner now or hereafter provided by Alabama law, and Lender, or its agent,
may sell, pursuant to power of sale or otherwise, the Property or any part of
the Property (including, without limitation, any leasehold, subleasehold or
other interest therein encumbered hereby as Lender may from time to time elect
to sell) at public outcry to the highest bidder for cash in front of the main
entrance of the county courthouse of the county where the Property is located,
either in person or by auctioneer, after having first given notice of the time,
place and terms of sale, together with a description of the property to be sold,
at least once a week for three (3) successive weeks preceding the date of such
sale in some newspaper published in said county; provided, however, that (i) if
the Property is located in more than one county, publication is to be made in
all counties in which such Property is located, and (ii) if no newspaper is
published in a county where the Property is located, notice shall be in a
newspaper in an adjoining county.  At any such sale, Lender may execute and
deliver to the purchaser a conveyance of the Property or any part of the
Property.  Lender may bid at said sale in the form of cash, cash equivalents
and/or cancellation of all or any part of the Obligations, or any combination
thereof, and purchase the Property or any part or parcel thereof, if the highest
bidder therefor.  In the event of any sale under this Mortgage by virtue of the
exercise of the powers herein granted, or pursuant to any order in any judicial
proceedings or otherwise, the Property may be sold as an entirety or in separate
parcels and in such manner or order as Lender in its sole discretion may elect. 
Any sale may be adjourned by Lender, or its agent, and reset at a later date
without additional publication; provided that an announcement to that effect be
made at the scheduled place of sale at the time and on the date the sale is
originally set.

 

Section 16.3         Section 3.9 of this Mortgage is hereby amended by deleting
at the beginning thereof the text “Borrower has good and insurable fee simple
title” and by inserting in

 

25

--------------------------------------------------------------------------------


 

lieu thereof the following text “Borrower has and is seized of good, marketable
and insurable fee simple title”.

 

[NO FURTHER TEXT ON THIS PAGE]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Mortgage has been executed by Borrower as of the day
and year first above written.

 

 

BORROWER:

 

 

 

IREIT ROBERTSDALE DG, L.L.C., a Delaware limited liability company

 

 

 

By:

IREIT DG SPE Member, L.L.C., a Delaware limited liability company, its sole
member

 

 

 

 

 

By:

Inland Real Estate Income Trust, Inc., a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Z. Lichterman

 

 

 

 

Name: David Z. Lichterman

 

 

 

 

Title: Chief Accounting Officer

 

 

STATE OF ILLINOIS

)

 

)   ss.

COUNTY OF DUPAGE

)

 

I, Judy L. Millette, a Notary Public in and for said County in said State,
hereby certify that David Z. Lichterman, whose name as Chief Accounting Officer
of Inland Real Estate Income Trust, Inc., a Maryland corporation, which is the
sole member of IREIT DG SPE Member, L.L.C., a Delaware limited liability
company, which is the sole member of IREIT Robertsdale DG, L.L.C., a Delaware
limited liability company, is signed to the foregoing instrument, and who is
known to me, acknowledged before me on this day that, being informed of the
contents of the instrument, he, as such officer and with full authority,
executed the same voluntarily for and as the act of said corporation, acting in
its capacity as sole member of said limited liability company.

 

Given under my hand this 26th day of October, 2012.

 

 

 

/s/ Judy L. Millette

 

NOTARY PUBLIC

 

My Commission expires:7-27-15

[Notarial Seal]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF BALDWIN, STATE OF
ALABAMA, AND IS DESCRIBED AS FOLLOWS:

 

A PARCEL OF LAND LOCATED IN THE SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER OF
SECTION 32, TOWNSHIP 5 SOUTH, RANGE 4 EAST OF BALDWIN COUNTY, ALABAMA, BEING
“PARCEL A” OF TBG II A 2 LOT SUBDIVISION IN THE CITY OF ROBERTSDALE, ALABAMA, AS
RECORDED IN INSTRUMENT NO. 1314501 SLIDES 0002461-C AND 0002461-D IN THE OFFICE
OF THE JUDGE OF PROBATE OF BALDWIN COUNTY, ALABAMA, AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHWEST CORNER OF SAID SECTION, POINT BEING FURTHER
DESCRIBED AS BEING A RAILROAD SPIKE LOCATED IN THE PAVEMENT OF COLLEGE A VENUE
(80 FOOT RIGHT-OF-WAY); THENCE NORTH 89 DEGREES 05 MINUTES 03 SECONDS EAST A
DISTANCE OF 45.45 FEET TO A CAPPED IRON PIN (STAMPED GARSED CA422LS) LOCATED ON
THE EAST RIGHT-OF-WAY MARGIN OF COLLEGE AVENUE; THENCE ALONG SAID MARGIN NORTH 0
DEGREES 40 MINUTES 40 SECONDS EAST A DISTANCE OF 880.57 FEET TO A 112-INCH
REBAR; THENCE LEAVING SAID MARGIN NORTH 89 DEGREES 11 MINUTES 26 SECONDS EAST A
DISTANCE OF 285.05 FEET TO A CAPPED IRON PIN (ILLEGIBLE); THENCE SOUTH 89
DEGREES 16 MINUTES 35 SECONDS EAST A DISTANCE OF 329.72 FEET TO A 112-INCH
REBAR; THENCE NORTH o DEGREES 36 MINUTES 05 SECONDS EAST A DISTANCE OF 99.93
FEET TO A 5/8-INCH CAPPED IRON PIN (STAMPED CA451LS) AND THE POINT OF BEGINNING
OF PARCEL A; THENCE NORTH 0 DEGREES 36 MINUTES 05 SECONDS EAST A DISTANCE OF
300.00 FEET TO A 112-INCH REBAR LOCATED ON THE SOUTH RIGHT-OF-WAY MARGIN OF U.S.
HIGHWAY 90 (80 FOOT RIGHT-OFWAY); THENCE ALONG SAID MARGIN NORTH 89 DEGREES 57
MINUTES 27 SECONDS EAST A DISTANCE OF 217.00 FEET TO A 5/8-INCH CAPPED IRON PIN
(STAMPED CA451 LS); THENCE NORTH 89 DEGREES 57 MINUTES 27 SECONDS EAST A
DISTANCE OF 52.90 FEET TO A 5/8-INCH CAPPED IRON PIN (STAMPED CA451LS); THENCE
LEAVING SAID MARGIN SOUTH 1 DEGREE 35 MINUTES 43 SECONDS WEST A DISTANCE OF
103.24 FEET TO A 5/8-INCH CAPPED IRON PIN (STAMPED C451LS); THENCE SOUTH 89
DEGREES 50 MINUTES 20 SECONDS WEST A DISTANCE OF 51.11 FEET TO A 5/8-INCH CAPPED
IRON PIN (STAMPED CA451LS); THENCE SOUTH 0 DEGREES 36 MINUTES 5 SECONDS WEST A
DISTANCE OF 196.69 FEET TO A 5/8-INCH CAPPED IRON PIN (STAMPED CA451LS); THENCE
SOUTH 89 DEGREES 57 MINUTES 27 SECONDS WEST A DISTANCE OF 217.00 FEET TO THE
POINT OF BEGINNING AND CONTAINING 1.61 ACRES MORE OR LESS.

 

Commonly known as 19160 US Highway 90, Robertsdale, Alabama 36567 72S307

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

OTHER BORROWER

 

1.             IREIT East Brewton DG, L.L.C., a Delaware limited liability
company

2.             IREIT Wetumpka DG, L.L.C., a Delaware limited liability company

3.             IREIT Madisonville DG, L.L.C., a Delaware limited liability
company

4.             IREIT Newport DG, L.L.C., a Delaware limited liability company

 

--------------------------------------------------------------------------------